DETAILED ACTION
In application filed on 07/09/2019, Claims 1-14 and 16-21 are pending. Claims 1-14 and 16-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Page 7, filed on 02/14/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1, 3-12, 14-15, and 17-18 have been fully considered and are persuasive. 
Applicant argues: 
[…Moreover, a pipette tip cannot represent a sample vessel at all. Rather, a pipette tip represents a channel (see Fig. 1 of Suh). A pipette tip is elongated and open on two opposite (front) sides. If, for example, the lysate were to be filled into the pipette tip from above through a first opening, it would flow out of the second opening of the pipette tip from below due to gravity (see Fig. 1 of Suh). By definition, a sample container must be suitable for storing, for example, a liquid. A pipette tip is neither suitable nor designed for storage…].
Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.
Therefore, the rejection of Claims 2-14 and 16-21 are withdrawn by virtue of dependency on independent Claim 1.

Reasons for Allowance
Claims 1-14 and 16-21 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-14 and 16-21 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Suh et al. (US20170029809A1) teaches a method for extracting DNA, comprising the steps:
• lysing cells in a first sample vessel (Para 0339-0340, plates) to form a lysate (Para 0047, 0270, Step1):
• filtering the lysate through a lysate filter element (Para 0111, glass) into a second sample vessel (Para 0200, disposable pipette tip) to form a filtered lysate comprising DNA released from the cells (Para 0104-0118, partial filtration; Para 0403, Claim 1, step 1d)

• closing the second sample vessel with a wash filter element (Para 0198, refs. 174 and 198, ‘frits’; Para 0217, glass) formed of the same material as the lysate filter element (Para 0111, glass).
• delivering a wash fluid into the second sample vessel through the wash filter element (Para 0223, ‘the columns are washed’; Para 0397), and
• discharging the wash fluid from the second sample vessel through the wash filter element (Para 0224), wherein the complex is retained within the second sample vessel (Para 0223, capturing nucleic acids on pipette tip columns) by the wash filter element (Para 0198, refs. 174 and 198, ‘frits’, and wherein any DNA that is not bound to the DNA-adsorbing substance is not retained by the wash filter element (Para 0223, to remove nonspecifically bound material).
• introducing an additional substance into the second sample vessel (1) in order to separate the DNA-adsorbing substance from the DNA producing free DNA (Para 0056-0057, elution of DNA with elution buffer; Para 0332) and
However, Suh et al. (US20170029809A1) does not teach or fairly suggests the combination and steps of the limitation:

Therefore Claims 1-14 and 16-21 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797